DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The rejections of claims 3 ,10-13, and 16-20 are withdrawn because Applicant amended claims 3 and 11-13 and canceled claims 17-20. Additionally, Applicant’s arguments regarding claims 10 and 16 are persuasive.
Claim Rejections - 35 USC § 102
The rejection of claims 1, 5-8, 10, 15, and 16 under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Fukunaga et al. (US 2020/0176742 A1), hereinafter “Fukunaga,” is withdrawn because Applicant amended claim 1 and canceled claim 20.
Claim Rejections - 35 USC § 103
The rejection of claim 14 under 35 U.S.C. § 103 as being unpatentable over Fukunaga is withdrawn because Applicant amended claim 1.
The rejection of claims 2-4 under 35 U.S.C. § 103 as being unpatentable over Fukunaga in view of Jeong et al. (US 2019/0312305 A1), hereinafter “Jeong,” is withdrawn because Applicant amended claim 1.
The rejection of claim 9 under 35 U.S.C. § 103 as being unpatentable over Fukunaga in view of Narang et al. (US 5,830,600 A), hereinafter “Narang,” is withdrawn because Applicant amended claim 1.
The rejection of claims 11 and 12 under 35 U.S.C. § 103 as being unpatentable over Fukunaga in view of Sakamoto et al. (US 2019/0214650 A1), hereinafter “Sakamoto,” is withdrawn because Applicant amended claim 1.
The rejection of claim 13 under 35 U.S.C. § 103 as being unpatentable over Fukunaga in view of Lee (US 2016/0294005 A1) is withdrawn because Applicant amended claim 1.
The rejection of claims 17-19 under 35 U.S.C. § 103 as being unpatentable over Fukunaga in view of Jeong and Sakamoto is withdrawn because Applicant canceled claims 17-19.
Claims 1, 4, 10, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Burchill et al. (WO 98/38687), hereinafter “Burchill,” in view of Xu (CN 102487132 A).
Regarding claim 1, Burchill teaches a method for forming a battery cell comprising:
	providing a porous polymeric membrane, in this case a porous polymer structure (p. 22, lines 11-27);
	imbibing the porous polymeric membrane with a plasticizing solution comprising one or more plasticizers (p. 26, lines 7-18); and
	disposing the formed solid gel electrolyte film between an anode and a cathode, in this case the positive and negative electrodes are placed on opposite sides of the separator (p. 33, lines 1-20).
	Burchill additionally teaches that the porous polymers may be used as a quasi-solid state gel electrolyte with a lithium organic electrolyte (p. 33, line 29 to p. 34, line 4), but does not teach that the plasticizing solution includes one or more lithium salts. However, Xu teaches adding an electrolyte salt, such as a lithium salt (¶ [0006]), to the plasticizer when forming a gel electrolyte (¶ [0012]-[0013]). One having ordinary skill in the art would have understood that including the electrolyte salt would result in high ionic conductivity (¶ [0013]), thereby facilitating improved battery cell operation. Therefore, it would have been obvious to have included a lithium salt in the plasticizer in order to facilitate improved battery cell operation.
Regarding claim 4, Burchill further teaches that the porous polymeric membrane comprises polyvinylidene fluoride-co-hexafluoropropylene, in this case copolymers of vinylidene fluoride with hexafluoropropylene (p. 25, line 24 to p. 26, line 6).
Regarding claim 10, Burchill further teaches that LiPF6 may be used in the electrolyte solution (p. 30, line 18 to p. 31, line 2), but does not teach that it is included in the plasticizer. However, Xu teaches adding an electrolyte salt, such as a lithium salt (¶ [0006]), to the plasticizer when forming a gel electrolyte (¶ [0012]-[0013]). One having ordinary skill in the art would have understood that including the electrolyte salt such as LiPF6 would result in high ionic conductivity (¶ [0013]), thereby facilitating improved battery cell operation. Therefore, it would have been obvious to have included a lithium salt in the plasticizer in order to facilitate improved battery cell operation.
Regarding claim 15, Burchill further teaches that the porous polymeric membrane comprises a solid body populated with a plurality of pores, in this case a porous polymer structure (p. 22, lines 11-27). Burchill does not teach that the plasticizing solution includes a lithium salt. However,  Xu teaches adding an electrolyte salt, such as a lithium salt (¶ [0006]), to the plasticizer when forming a gel electrolyte (¶ [0012]-[0013]). The step of impregnating the plasticizer on the thin porous support would result in the included electrolyte salt becoming impregnated in the pores (¶ [0011]). One having ordinary skill in the art would have understood that including the electrolyte salt would result in high ionic conductivity (¶ [0013]), thereby facilitating improved battery cell operation. Therefore, it would have been obvious to have included a lithium salt in the plasticizer in order to facilitate improved battery cell operation.
Regarding claim 16, Burchill further teaches that the anode comprises graphite, in this case graphite may be used in lieu of petroleum coke in the negative electrode (p. 33, lines 21-28), and the cathode comprises LMO, in this case the positive electrode includes LiMn-2O4 (p. 31, lines 2-11).
Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Burchill and Xu as applied to claim 1, above, and further in view of Jeong.
Regarding claim 2, Burchill does not teach coating the polymeric membrane on the anode. However, Jeong teaches a method of forming a lithium ion battery separator that includes the step of coating the separator material onto an electrode (¶ [0148]). One with ordinary skill in the art would understand that coating the polymeric membrane material on the anode would yield the predictable result of forming a functional lithium ion battery separator. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have coated the polymeric membrane material on the anode in order to yield the predictable result of forming a functional lithium ion battery separator.
Regarding claim 3, Burchill does not teach coating the polymeric membrane on the cathode. However, Jeong teaches a method of forming a lithium ion battery separator that includes the step of coating the separator material onto an electrode (¶ [0148]). One with ordinary skill in the art would understand that coating the polymeric membrane material on the cathode would yield the predictable result of forming a functional lithium ion battery separator. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have coated the polymeric membrane material on the cathode in order to yield the predictable result of forming a functional lithium ion battery separator.
Claims 5-8 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Burchill and Xu as applied to claim 1, above, and further in view of Fukunaga.
Regarding claim 5, neither Burchill nor Xu teaches the porosity. However, Fukunaga teaches that the porous polymeric membrane has a porosity of 20 vol% to 90 vol%, in this case the porosity is preferably between 55% to 90% (¶ [0079]). It is noted that porosity is calculated by dividing the volume of an object’s void space by the object’s total volume as discussed at https://wgnhs.wisc.edu/maps-data/data/rock-properties/understanding-porosity-density/. One having ordinary skill in the art would have understood that making the porosity to be between 20 vol% to 90 vol% would have resulted in improved cycle and output characteristics (¶ [0079]), thereby facilitating improved battery cell operation. Therefore, it would have been obvious to have made the porosity to be between 20 vol% to 90 vol% in order to facilitate improved battery cell operation.
Regarding claim 6, neither Burchill nor Xu teaches the filler particles. However, Fukunaga teaches that the porous polymeric membrane further comprises filler particles, in this case inorganic particles (¶ [0047]), selected from the list consisting of metal oxides and solid electrolyte powders, in this case metal oxides such as alumina, zinc oxide, iron oxide, and others (¶ [0052]). One having ordinary skill in the art would have realized that including such filler particles would have improved cycle and output characteristics of the separator (¶ [0046]), thereby facilitating improved battery cell operation. Therefore, it would have been obvious to have included filler particles in the membrane in order to facilitate improved battery cell operation.
Regarding claim 7, neither Burchill nor Xu teaches the filler particles. However, Fukunaga teaches that the filler particles have an average particle size of 10 nm to 3 μm, in this case 7 nm to 100 nm or less (¶ [0044]). One having ordinary skill in the art would have realized that including such filler particles would have improved cycle and output characteristics of the separator (¶ [0046]), thereby facilitating improved battery cell operation. Therefore, it would have been obvious to have included filler particles in the membrane in order to facilitate improved battery cell operation.
Regarding claim 8, neither Burchill nor Xu teaches the filler particles. However, Fukunaga teaches that the porous polymeric membrane comprises 10 wt% to 60 wt% filler particles, in this case 10 to 40 percent by weight (¶ [0044]). Here, Fukunaga teaches a slightly narrower range that shares a common endpoint with the claimed range, and thus provides sufficient specificity to anticipate the claim. See M.P.E.P. § 2131.03. One having ordinary skill in the art would have realized that including such filler particles would have improved cycle and output characteristics of the separator (¶ [0046]), thereby facilitating improved battery cell operation. Therefore, it would have been obvious to have included filler particles in the membrane in order to facilitate improved battery cell operation.
Regarding claim 14, neither Burchill nor Xu teaches the electrolyte film thickness. However, Fukunaga teaches that the solid gel electrolyte film has a thickness of 20 μm to 100 μm, in this case preferably more than 2 μm to less than 100 μm (¶ [0096]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. One having ordinary sill in the art would have realized that making the gel electrolyte film thickness to be between 20 μm to 100 μm would have predictably resulted in an operation electrolyte film. Therefore, it would have been obvious to have made the electrolyte thickness to be 20 μm to 100 μm in order to facilitate battery cell operation.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Burchill and Xu as applied to claim 1, above, and further in view of Narang.
Regarding claim 9, Burchill does not teach the plasticizer comprises at least one of triethylene glycol dimethyl ether, tetraethylene glycol dimethyl ether, and triethyl phosphate. However, Narang teaches a lithium ion battery comprising triethyl phosphate as a solvent (col. 7, lines 39-64). One with ordinary skill in the art would realize that triethyl phosphate would serve as both a plasticizer and a fire retardant (col. 7, lines 39-64), thereby facilitating improved battery separator operation and safety. Therefore, it would have been obvious to have included triethyl phosphate as the plasticizer in order to facilitate improved battery operation and safety.
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Burchill and Xu as applied to claim 1, above, and further in view of Sakamoto.
Regarding claims 11 and 12, Churchill does not specify that the plasticizer solution comprises LiFSI and triethylene glycol dimethyl ether. However, Sakamoto teaches that electrolytes may include plasticizers, LiTFSI, and triethylene glycol dimethyl ether (¶ [0052]-[0053]). One with ordinary skill in the art would understand that these components would also act as plasticizers and that including such standard components as a lithium salt and a solvent in order to yield a functional lithium ion battery. See M.P.E.P. § 2143 I. A. Furthermore, one having ordinary skill in the art would understand to select the appropriate loadings of LiTFSI and triethylene glycol dimethyl ether in order to ensure lithium ion battery operation. See M.P.E.P. § 2144.05 II. Therefore, it would have been obvious to have included LiTFSI at 17.5 wt% to 27.5 wt% and triethylene glycol dimethyl ether at 72.5 wt% to 82.5 wt% as recited in claim 11 and LiTFSI at 56 wt% to 66 wt% and triethylene glycol dimethyl ether at 33.5 wt% to 43.5 wt% as recited in claim 12 in order to yield the predictable result of providing a functional lithium ion battery.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Burchill and Xu as applied to claim 1, above, and further in view of Sakamoto and Lee.
Regarding claim 13, Burchill does not specify that the plasticizer solution comprises LiFSI, triethylene glycol dimethyl ether, and triethyl phosphate. However, Sakamoto teaches that electrolytes may include plasticizers, LiTFSI, and triethylene glycol dimethyl ether (¶ [0052]-[0053]). One with ordinary skill in the art would understand that these components would also act as plasticizers and that including such standard components as a lithium salt and a solvent in order to yield a functional lithium ion battery. See M.P.E.P. § 2143 I. A. 
	None of Burchill, Xu, nor Sakamoto teaches that the solution includes triethyl phosphate. However, Lee teaches adding triethyl phosphate to a lithium ion battery electrolyte improves charge-discharge characteristics and resistance to flame (¶ [0193]). One with ordinary skill in the art would understand that adding triethyl phosphate would facilitate improved battery operation in terms of charge-discharge characteristics and safety in terms of flame resistance. Therefore, it would have been obvious to have included triethyl phosphate in order to facilitate improved battery operation and safety. 
	Lastly, one having ordinary skill in the art would understand to select the appropriate loadings of LiTFSI, triethylene glycol dimethyl ether, and triethyl phosphate in order to ensure lithium ion battery operation. See M.P.E.P. § 2144.05 II. Therefore, it would have been obvious to have included LiTFSI at 16 wt% to 26 wt%, triethylene glycol dimethyl ether at 9 wt% to 19 wt% and triethyl phosphate at 55 wt% to 75 wt% in order to yield the predictable result of providing a functional lithium ion battery.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729